Title: From John Adams to John Jay, 24 November 1785
From: Adams, John
To: Jay, John


          
            Dear sir
            Grosvenor Square Nov. 24. 1785
          
          I Should have added in my Letter of this day, that Shelbourne professes to be steady to the Principle, which he adopted at the Peace, and if he were to come in, he would do something if he could: but as an Irishman he is hated both by the English and scotch Nobility, as Marquis of Landsdown he is envied for his Elevation over older Families and he seems to have no sufficient Connections to support a vigorous Administration, nor do I learn there is any Probability of his coming in.
          Indeed I think this Nation will have dangerous Convulsions. The Nobility are poor, in debt, and distressed. and at present the great Families all out of Power. Ireland will give them trouble. and no one can say what Events may turn up from day to day.— if the stocks can be Supported however, the Calm will continue. but it is doubtful whether this can be.—
          There is no Question more frequently asked me by the foreign Ministers, than What can be the Reason of Such frequent Divisions of states in America? and of the Disposition to crumble into little Seperate societies, whereby there seems to be danger of multiplying the Members of the Confederation without End, or of setting up petty Republicks, unacknowledged by the Confederacy, and refusing Obedience to its Laws.
          In the Infancy of Societies, Men have generally been too little informed in their Understandings, and too much given up to the Government of their Passions, to associate in large Communities: But Experience has shewn them the ill Effects, of too many Divisions. Spain was not long ago divided into Ten or Twelve Kingdoms. Ten of them are now united in one.— France was once divided into twelve States, now all incorporated into one Kingdom. Scotland was formerly divided into two Kingdoms, and England into Seven; These are all now in one.— one must read many Volumes of History to See the Miseries arising from those petty divisions of Mankind, and the immense Expence of Blood and Treasure which it cost them, to learn by Experience the Necessity of uniting in larger Bodies.
          I have not Information enough of the Facts in any particular Instance, to apply these Reflections to any particular Case, but the frequent Accounts We have in Europe of new States Springing up out of Fragments of old ones, and the numerous Proposals of more, do Us much harm abroad. They are considered as Proofs of an Impatience of Temper a restlessness of Disposition, that will give Us much Inconvenience will weaken Us, and endanger our Confederation. It is the earnest Wish, of all who desire our Prosperity, that this dangerous Spirit may be checked, as far as it can be, consistently with Reason and Justice.
          It gives me Pleasure to learn that Dr Franklin is arrived in so good Health, and that he is happy in Philadelphia: and I wish very Sincerely that his great Age, and Singular Reputation may give him a Dominion of over the Minds of both Parties the People, Sufficient to reconcile them to certain Amendments in the Constitution of Pensilvania, without which that respectable Commonwealth, from the very nature of Man and Society must forever remain a Prey to unballanced Parties.
          With great Regard
          I have not had the time to Send you Copies of the Letters which passed between me & Mr Fagel, & Mr Dumas upon my Arrival here. if Mr Dumas has done it, I am much obliged to him, and it will be unnecessary for me to repeat them.— I wish a Minister may be soon sent there. But it is doubtful whether any Body can be found to accept of an Appointment abroad, and You will not be surprized at the Reluctance.
          With great regard, I have the honour to be, sir, your / most obedient and most humble servant
          
            John Adams
          
        